           Case 2:20-cv-00317-RAJ-BAT Document 25 Filed 08/31/20 Page 1 of 2



 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE

 8   WELLS FARGO BANK NA,
 9                            Plaintiff,              CASE NO. 2:20-cv-00317-RAJ-
                                                      BAT
10          v.
11
     ARMANDO CADENA, EXPEDITORS
12   INTERNATIONAL OF
     WASHINGTON INC,
13
                              Defendants.
14

15                                                    NO. 2:20-cv-00349-RAJ-BAT
     EXPEDITORS INTERNATIONAL OF
     WASHINGTON, INC., a Washington
16
     corporation,                                     PROPOSED ORDER
17
                               Plaintiff,
18   v.
     ARMANDO CADENA SANTILLANA,
19   an
     individual,
20
                               Defendant.
21
           Having reviewed the Report and Recommendation of the Honorable Brian A.
22

23   Tsuchida, United States Magistrate Judge, the objections and response to that, and the

     remaining record, the Court finds and ORDERS:


     ORDER RE: MOTIONS TO STAY - 1
           Case 2:20-cv-00317-RAJ-BAT Document 25 Filed 08/31/20 Page 2 of 2



 1          (1)    The Court ADOPTS the Report and Recommendation.

 2          (2)    Expeditors’ Motion to Stay the Interpleader Action (Dkt. 14) is
 3   GRANTED; Wells Fargo Bank, N.A. v. Armando Cadena and Expeditors International
 4
     of Washington, Inc., W.D.Wash. No. 2:20-cv-00317-RAJ-BAT shall be STAYED, and
 5
     all pending case deadlines are stricken, until such time as the rightful owner of the
 6
     Interpleaded Funds is determined in Expeditors International of Washington, Inc. v.
 7
     Armando Cadena Santillana, W.D.Wash. No. 2:20-cv-00349-RAJ-BAT.
 8
            (3)    Cadena’s Motion to Stay the Expeditors Action (Expeditors International
 9
     of Washington, Inc. v. Armando Cadena Santillana, W.D.Wash. No. 2:20-cv-00349-RAJ-
10

11   BAT) (Dkt. 10) is DENIED.

12          (4)    The Clerk is directed to send copies of this Order to the parties and to Judge

13   Tsuchida.

14          DATED this 31st day of August, 2020.

15

16                                                     A
17                                                     The Honorable Richard A. Jones
                                                       United States District Judge
18

19

20

21

22

23




     ORDER RE: MOTIONS TO STAY - 2
